Case 1:03-cr-01197-SHS Document 194 Filed 03/18/20 Page 1 of 16

  

CREATING Main Street Legal Services, Inc.
LAW CUNY School of Law
ENFORCEMENT 2 Court Square
ACCOUNTABILITY & Long Island City, NY 11101-4356
RESPONSIBILITY www. cunyclear org

 

: December 30, 2019
BY ELECTRONIC MAIL

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

 

The Honorable Sidney H. Stein
United States District Court

Southern District of New York
500 Pearl Street DOCH

 

New York, New York 10007 DATE FILED: 2 //#/20 3
Re: United States v. Uzair Paracha, 03-CR-1197 (SHS) ——

Dear Judge Stein:

We submit this letter on behalf of Uzair Paracha, whom undersigned defense counsel
represent in the above-titled case. In our second letter of December 27, 2019, sent to the Court
after the government’s filing on the same date, we requested permission to file a letter today setting
forth Mr. Paracha’s remaining proposed changes to the draft nolle prosequi presented by the
government and his position as to why they are necessary to avert unfair and adverse consequences.
Mr. Paracha hereby also respectfully requests specific relief pursuant to the Court’s supervisory
power.

Background

As instructed by the Court at the December 20, 2019 hearing, undersigned counsel
modified their previous requests for changes to the nolle prosequi and shared a revised set of
proposed modifications on that same date. See Ex. A. The suggested changes were modest,
consisting only of three deletions and one correction, with no other additions, In every instance,
the adjustments left the government’s chosen recitation of basic facts intact, while removing or
rectifying superfluous language that could adversely and unfairly impact Mr. Paracha in Pakistan.

On December 24, 2019, counsel for the government responded and asked how the proposed
changes relate specifically to Mr, Paracha’s security upon his return to Pakistan. On December 26,
2019, undersigned counsel replied, explaining how each proposed change relates to Mr. Paracha’s
security upon return to Pakistan. See Ex. B.

The first undersigned counsel heard of the government’s position regarding the revised
changes was in its December 27, 2019 filing with this Court. The government agreed to replace a
statement in the nolle that Mr. Paracha “has consented to mandatory and immediate removai from

(t) 718.340.4558 |
(f} 718.340.4533
(e} cunyclear@law.cuny.edu ‘

 
Case 1:03-cr-01197-SHS Document 194 Filed 03/18/20 Page 2 of 16

the United States” with the defense’s corrected language that Mr. Paracha “has corisented to
voluntary and immediate repatriation from the United States to Pakistan.” Undersigned counsel
had pointed out that removal was a term of art and that Mr. Paracha was not subject to a final order
mandating his removal. Importantly, counsel also emphasized that the government’s imprecise use
of language risked confusing Pakistani authorities in Pakistan about Mr. Paracha’s status, leading
them to treat him as a “deportee” who was removed from the United States, detaining and
questioning him, instead of treating him as a Pakistani national who is choosing freely to return to
his country. !

The government rejected Mr. Paracha’s three remaining proposed revisions to the nolle,
detailed below, prompting the instant filing and respectful request for relief pursuant to the Court’s

supervisory power,

The Remaining Proposed Revisions

 

Below is each remaining proposed modification as communicated to the government,
followed by a brief explanation of how each proposed change relates to Mr. Paracha’s freedom
and safety upon his return to Pakistan, See Ex. B. The paragraph references are to the paragraphs
as numbered in the government’s proposed xol/e, filed under seal with the Court on December [2,
2019.

(1)
Paragraph 5:

On November 23, 2005, a jury convicted UZAIR PARACHA, the

defendant, on all counts in the Indictment following a trial

that lasted approximately two weeks. TPhe——Government

plished a 1 ! wd Vneluded

PARACHAS oS v ehuntar ¥ ecchnt Sst OAS ES ba enter cement agents;

\ ; ser] Paeilitat 1 Lawkud
. 1 . ; c adisdichal oH

knew Was—an_ai_Qaeda-operatives

The struck-out language, in a nolle signed by the U.S. government and so ordered by this
Court, would prompt Pakistani agencies to detain and interrogate Mr. Paracha about his “voluntary
admissions” to U.S. law enforcement agents.’

 

' As Pakistani newspapers report, it is common practice for the Federal Investigation Agency of Pakistan to question
deportees. See, é.£, FTA arrests 24 deportees, Dawn, June 16, 2019,
htips:/Avww.epaper.dawn.com/DetailINews.php?StoryText=26_06_2019 153_005 (“After the verification process,
20 deportees were allowed to go home while 24 were taken into custody by Federal Investigation Agency’s
immigration staff ....”); Mohammad Asghar, 6! Pakistanis deported by United States and Greece arrive in Islamabad,
Dawn, May 16, 2019, https://www.dawn.com/news/ 1482549 (discussing how deportees from Greece were held by
Federal Investigation Agency for further legal proceedings).

? The U.S. Department of State’s human rights report on Pakistan notes accounts that the security forces, including
the intelligence services, torture and abuse individuals in custody. U.S. DEP’T OF STATE, BUREAU OF DEMOCRACY,

 
Case 1:03-cr-01197-SHS Document 194 Filed 03/18/20 Page 3 of 16

As the Court’s July 3, 2018 Opinion makes clear, the reliability, consistency, coherence,
and probative value of those statements is far from firm in light of the evidence that led the Court
to vacate Mr, Paracha’s conviction in the interest of justice. The Court explained that new evidence
lends support to Mr. Paracha’s theory that “his pretrial statements were fictions.” United States v.
Paracha, 2018 WL 3238824, at *16 (S.D.N.Y. July 3, 2018).

The language in the proposed nofle takes what the Court described as Mr. Paracha’s
“inchoate,” “contradictory,” and “shifting pretrial statements,” 7d. at *15, and characterizes those
same statements without nuance as “voluntary admissions.” That wording is inconsistent with the
Court’s actual view and ignores the fuller understanding of the facts we possess today, as captured
in the Court’s Opinion.

If the Court signs off on that language and so orders it, Pakistani authorities would read
that as judicial endorsement. That would lead them to view and treat Mr. Paracha differently,
detaining and interrogating him about his “voluntary admissions.”

(2)
Paragraph 11:

On November 14, 2018, UZAIR PARACHA, the defendant, filed a
motion for bail pending trial. On November 20, 2018, the Court

denied the mo tion, finding—that;—giver—the “serious =

The struck-out language from the bail hearing is very likely to be taken by Pakistani
authorities as an indication that Mr. Paracha is a threat to public safety in Pakistan. That would
also lead to his further detention and interrogation.

(3)
Paragraph 16:

the Government believes that dismissing the Indictment under
me circumstances presented is the best available option

o protect—+the——_pubiie—and preserve national-security

equities.

Finally, the struck-out language above implies that Mr. Paracha is a danger to the public
and that the public must be protected from him. This language from the U.S. government,
countersigned by the Court, would also lead to his further detention and interrogation in Pakistan

 

HUMAN RIGHTS & LABOR, 2018 Country Report on Human Rights Practices: Pakistan (2018), § 1(e),
https:/Avww.state.gov/wp-content/uploads/2019/03/PAKISTAN-2018 pdf.

 
Case 1:03-cr-01197-SHS Document 194 Filed 03/18/20 Page 4 of 16

and should therefore be omitted as it is unnecessary to achieve the government’s purpose in this
nolle prosequi.

In its latest filing, the government attempts to make hay of the possibility that busy
Pakistani officials theoretically could go through the effort of retrieving and reviewing the entire
record of this case, zeroing in on the same language that the government has arbitrarily selected in
its proposed nolle. In reality, however, what will matter most for Mr. Paracha’s safety upon his
return to Pakistan is how he and this case are described in the official, court-ordered and docketed
nolle disposing of the case against him. This is already borne out by a Pakistani consular official’s
request to defense counsel for a copy of this Court’s July 3, 2018 Opinion, which counsel
mentioned during the December 20, 2019 hearing. Since then, that same Pakistani official has
followed up with inquiries regarding this Court’s proceedings and any further decisions the Court
has reached in this case (undersigned counsel encouraged the official to take up these questions
with counsel for the government),

The selective repetition, in a nolle bearing this Court’s imprimatur, of findings of fact that
were called into question by the Court’s July 3, 2018 Opinion, along with statements that Mr.
Paracha poses some sort of risk to public safety, would unnecessarily and unfairly risk
compromising Mr. Paracha’s freedom and safety in Pakistan as the no/le is the only document to
which Mr. Paracha will be able to point to show conclusively that he no longer faces criminal
prosecution in the United States. That these same findings of fact and statements hypothetically
could be found elsewhere in the record neither mitigates nor justifies the risks flowing from their
inclusion in the nolle. If this se-ordered judicial document presents Mr. Paracha as a danger, or
otherwise affirms that he made “voluntary admissions” concerning an al-Qaida operative, it would
certainly give Pakistani authorities a motive to detain and interrogate him.

In drafting its nolfe, the government has cherry-picked from the record in a way that paints
only a very partial and potentially damning picture of Mr. Paracha and his case. Mr. Paracha’s
modest proposed deletions, on the other hand, ieave untouched the government’s basic procedural
history and do not seek to strip the document of “neutral facts” as the government argued in its
December 27, 2019 letter,

Indeed, Mr. Paracha’s proposed deletions in paragraphs 5 and 11 leave intact the neutral
facts that the record reflects: Mr. Paracha was convicted at trial and, in November 2018, the Court
denied bail. The government’s December 27, 2019 letter does not explain why its additional
language is even relevant—et alone necessary—for purposes of a nolle prosequi. Thus, the
proposed deletions would leave the xolle substantively unchanged, and not deprive the remainder
of any context or procedurally required language.

For example, as defense counsel noted at the December 20, 2019 hearing, the proposed
nolle quotes extensively from the Nevember 20, 2018 bail hearing in paragraph 11, yet states
perfunctorily in paragraph 9 that the Court granted the Rule 33 motion without providing any
quotes explaining the basis for the ruling, or even a summary of the reasons that impelled the Court
to grant such extraordinary relief, Such a discrepancy suggests an intention to string together and
emphasize information that could portray Mr. Paracha as a danger, while downplaying or ignoring
information in the record that points to the legal fact of his innocence.

 
Case 1:03-cr-01197-SHS Document 194 Filed 03/18/20 Page 5 of 16

Moreover, it is far from clear how a paragraph detailing the denial of bail is relevant to the
case’s procedural history, as it does not concern the filing of an indictment, the outcome of trial,
or any post-trial or post-conviction motions. Undersigned counsel has been unable to find any
nolle prosequi filed in the Southern District of New York within the past five years that notes
whether a defendant was granted bail, let alone a nolle like the one at issue here, that quotes from
a bail hearing as to why bail was denied, This, too, suggests that the government’s aim is to cast
aspersions on Mr. Paracha and to signal that he is still somehow a threat, notwithstanding the
Court’s vacatur of his conviction, thereby unfairly creating a risk of further detention and
interrogation in Palcistan.

Request for Relief

Given the risks to Mr. Paracha’s freedom and safety in Pakistan that the aforementioned
language would unfairly and unnecessarily occasion, Mr. Paracha respectfully asks the Court to
modify the nolle prosequi to conform to Mr. Paracha’s proposed revisions above (in addition to
the single change that the government has already agreed to make) before so ordering it.

The government has failed to point to any authority that prevents the Court from modifying
the language in a xolle prosequi that it intends to countersign and so order. If courts have
undisputed authority to determine whether a nolle prosequi should be entered with or without
prejudice, see, e.g., United States v. Rosenberg, 108 F. Supp. 2d 191, 204 (S.D.N.Y. 2000)
(discussing court’s rejection of defendant’s objection to grant of nolle prosequi without prejudice
as opposed to with prejudice), then the relief sought here cannot be assumed to fall beyond the
Court’s reach. Surely, the discretion to determine whether superfluous language can be removed
from a nolle submitted for the Court’s approval is of less significance than the authority to decide
if a nolle is entered with or without prejudice.

Similarly, Mr. Paracha’s modest proposed modifications would be appropriate under the
Court’s supervisory power. As the Second Circuit explained in United States v. HSBC Bank, N.A.,
863 F.3d 125, 135 (2d Cir. 2017), the supervisory power “permits federal courts to supervise ‘the
administration of criminal justice’ among the parties before the bar” (quoting United States v.
Payner, 447 U.S. 727, 735 n.7 (1980), and McNabb v. United States, 318 U.S. 332, 340 (1943)).
The Supreme Court had earlier held, more generally, that in “a federal criminal case,” it “has
supervisory jurisdiction over the proceedings of the federal courts” and that “[i]f it has any duty to
perform in this regard, it is to see that the waters of justice are not polluted.” Mesarosh v. United
States, 352 U.S. 1, 14 (1956) (footnote omitted).

The nolle prosegui is a judicial document, as it is “relevant to the performance of the
judicial function and useful in the judicial process.” United States v. Amodeo, 44 F.3d 141, 145
(2d Cir. 1995). Indeed, the nolle will dispose of the case and therefore inherently relates to the
performance of the judicial function. Further, unlike the monitor’s report at issue in HSBC, it will
be docketed and requires the Court’s signature and approval per Rule 48(a). Importantly—and also
unlike in 4SBC—here, the exercise of supervisory authority is appropriate and necessary because
it would serve its more general purpose of ensuring that “the waters of justice are not polluted” by

 

 
Case 1:03-cr-01197-SHS Document 194 Filed 03/18/20 Page 6 of 16

the government’s unnecessary and likely harmful (te Mr. Paracha) inclusion of superfluous, self-
serving language in the voile it intends to present to this Court. Mesarosh, 352 U.S, at 14.

Nothing in HSBC precludes the Court from granting the limited relief that Mr. Paracha
seeks. This Court has an interest in ensuring that the government not misuse the nolle prosequi as
an opportunity not only to take gratuitous parting shots at Mr. Paracha, but also to corral the Court
into rubber-stamping the government’s self-serving selections from the record, its omissions, and
its loaded statements. That interest is especially clear where, as here, the Court has vacated a
conviction pursuant to Rule 33 and the language at issue likely would result in further detention
and interrogation for a man who has already suffered enough, The modest relief sought would be
an appropriate use of the Court’s supervisory authority.

In the alternative, and in fairness to Mr. Paracha, to the Court’s own July 3, 2018 Opinion,
and to the history of this case, Mr. Paracha respectfully requests that the Court add balancing
language to the nolle prosequi before it countersigns the document. Hopefully, this would at least
reduce the risk of adverse consequences once Mr. Paracha is repatriated. Specifically, Mr. Paracha
proposes that the Court type in the following sentence above its signature line, or as an addendum
bearing the Court’s signature:

The Court underscores here the conclusions stated in its July
3, 2018 Opinion that newly discovered evidence lends support
to Uzair Paracha’s theory that “his pretrial statements were
fictions,” United States v. Paracha, 2018 WL 3238824, at *16
(S.D.N.¥. July 3, 2018); that said evidence “would probably
result in an acquittal,” id. at *15; and “that allowing
defendant's conviction to stand would be a manifest
injustice.” Id. at *l1.

Judge Berman recently took this path in United States v. Epstein, 19-CR-490 (S.D.N.Y.
Aug, 29, 2019), ECF No. 52. There, the court held a hearing after the government filed a nolle
prosequi, Judge Berman then added the following language above his signature on the nolle: “The
Court incorporates by reference the transcript of the hearing held on 08/27/19 in its entirety and
underscores the significance of the Crime Victims’ Rights Act. 18 U.S.C, § 3771.” Ex. C.

Mr. Paracha remains grateful for the Court’s forbearance in this matter, as are his
undersigned defense counsel. Our goal is to secure our client’s release and his safe return to
Pakistan as soon as possible. However, we cannot lose sight of the fact that Mr. Paracha, now an
innocent man, has already spent nearly seventeen years of his life behind bars, We would be remiss
as his counsel if we sought to achieve his repatriation without guarding against unnecessary and
unfair risks of yet more imprisonment (or worse). Our duty to act now becomes all the more
pressing with the awareness that once these proceedings are concluded, this Court may well lose
its authority to correct any subsequent misfortune that the current language in the nolle might
generate for our client.

We respectfully request that this letter and any resulting order be filed under seal until Mr.
Paracha’s departure from the United States.

 
cc:

Case 1:03-cr-01197-SHS Document 194 Filed 03/18/20 Page 7 of 16

Andrew Dember, Esq. (by emai!)
Elizabeth Hanft, Esq. (by email)
Kyle Wirshba, Esq. (by email)
Assistant United States Attorneys

Respectfully submitted,

/s/
RAMZI KASSEM
NAZ AHMAD
CLEAR project
Main Street Legal Services, Inc.
CUNY School of Law
2 Court Square
Long Island City, New York 11101
(t) (718) 340-4558
(f} (718) 340-4478
(e) ramzi,kassem@law.cuny.edu

 

JOSHUA L. DRATEL
Dratel & Lewis, P.C.

29 Broadway, Suite 1412
New York, New York 10006

Counsel for Uzair Paracha

 
Case 1:03-cr-01197-SHS Document 194 Filed 03/18/20 Page 8 of 16

EXHIBIT A

 
Case 1:03-cr-01197-SHS Document 194 Filed 03/18/20 Page 9 of 16

From: Ramzi Kassem

Sent: Friday, December 20, 2019 2:55 PM

To: Hanft, Elizabeth (USANYS) <Elizabeth.Nanft@usdoj.gov>; Dember, Andrew (USANYS)
<Andrew,Dember@usdoj.gov>; Wirshba, Kyle (USANYS) <Kyle.Wirshba@usdoi.gov>; Bove, Emil
(USANYS) <Emil.Bove@usdoj.gov>; Crowley, Shawn (USANYS) <Shawn.Crowley@usdoj.gov>
Cc: Joshua L. Dratel <JDratel@joshuadratel.com>; Naz Ahmad <naz.ahmad@law.cuny.edu>

Subject: RE: Paracha--concerns with draft nolle
Hi Liz and everyone—
As per Judge Stein's instructions, here are our proposed revisions to your draft nolle.

In keeping with Judge Stein’s guidance, we are no longer requesting that language from his Rule 33
opinion be added to the document. We are simply proposing the removal of superfluous language that
could adversely impact Mr. Paracha in Pakistan. We are also correcting a single inaccurate statement. In
every instance, our suggested adjustments leave the government’s chosen recitation of basic facts
intact,

Piease trust that we are looking to resolve this in a way that protects our client's safety and to move
forward as expeditiously as possible (consistent with constraints beyond the control of all of us on this
list, like obtaining papers from the Pakistani authorities for Mr. Paracha). We fully recognize and accept
that this case, down to what will hopefully be its last moments, is unique in many ways, and that this
very exchange is sui generis and sets no precedent.

We look forward to hearing back from you about the below. Happy to discuss any part of it on Monday,
Best,

Ramzi

(1)
Para. 5:
On November 23, 2005, a jury convicted UZAIR PARACHA, the defendant,
on all counts in the Indictment following a trial that lasted
approximately two weeks, fhe-CGCovernment—estabiished at teial,—threugh

- ineluded mA! 1 im . 1

: +} sed ; rer

: . ' c iaddyidual wi

PARACHA Hew oreas—anaot oeaecda—operative_

(2)

Para. 11:

On November 14, 2018, UZAIR PARACHA, the defendant, filed a motion for
bail pending trial, On November 20, 2018, the Court denied the motion;

“A

ao Mw

 
Case 1:03-cr-01197-SHS Document 194 Filed 03/18/20 Page 10 of 16

(3)
Para. 16:

CHANGE

“has consented to mandatory and immediate removal from the United
States” (because it is inaccurate as a factual and legal matter)

TO

“has consented to voluntary and immediate repatriation from the United
States to Pakistan”

(4)

Para. 16:

the Government believes that dismissing the Indictment under the
circumstances presented is the best available option to pretect—the
pubiie-—and preserve national-security equities.

 
Case 1:03-cr-01197-SHS Document 194 Filed 03/18/20 Page 11 of 16

EXHIBIT B

 
Case 1:03-cr-01197-SHS Document 194 Filed 03/18/20 Page 12 of 16

From: Ramzi Kassem

Sent: Thursday, December 26, 2019 8:46 AM

To: Hanft, Elizabeth (USANYS) <Elizabeth.Hanft@usdoj.gov>; Joshua L, Dratel
<JDratel@joshuadratel.com>; Naz Ahmad <naz.ahmad@law.cuny.edu>

Cc: Wirshba, Kyle (USANYS) <Kyle. Wirshba@uscoj.gov>; Dember, Andrew (USANYS)
<Andrew. Dember@usdoj.gov>

Subject: RE: Paracha--concerns with draft nolle

Hi Liz—

It’s basically what we went over in court with Judge Stein and in my first email but I’ try to lay out the
risks as we see them again below.

it bears emphasis that our suggested adjustments leave the government’s chosen recitation of basic
facts intact. These proposed changes resuit in an identical timeline conveying the case’s history and its
disposition but without superfluous language that carries risk for Mr. Paracha. The modified nolle would
amply satisfy the prosecution’s duty to provide sufficient reasons to the Court for the nolle, in keeping
with Rule 48(a}.

(1)

Para. 5:

On November 23, 2005, a jury convicted UZAIR PARACHA, the defendant,

on all counts in the Indictment following a trial that lasted

approximately two weeks. Phe —Gevernment—established at—trial;—threugh
id 1 i peluded—PA ’ 1 sad : }
f —t ined 1 Paei 1;

1 1 . ; . c addvd-dual—wi
PRRACHA knew Wasa a+ Saeda—_eperatives

The struck out language, in a nolle signed by the U.S, government and so ordered by the Court, could
prompt Pakistani agencies to detain and question Mr. Paracha about his statements to U.S. law
enforcement agents.

As the Court’s July 3, 2018 Opinion makes clear, the reliability, consistency, coherence, and
probativeness of those statements is far from firm, in light of the evidence that led the Court to vacate
Mr. Paracha’s conviction in the interest of justice. The Court explained that new evidence lend support
to Mr. Paracha’s theory that “his pretrial statements were fictions.” Stip op. at 31.

The language in the proposed nolle takes what the Court described as Mr. Paracha’s “inchoate,”
“contradictory,” and “shifting pretrial statements,” slip op. at 30, and characterizes those same
statements without nuance as “voluntary admissions.” That wording is inconsistent with the Court’s
actual view and it ignores the fuller understanding of the facts we possess today, as captured in the
Court’s opinion.

If the Court signs off on that language and so orders it, Pakistani authorities would read that as judicial
endorsement. That would likely lead them to view and treat Mr. Paracha differently, detaining and
questioning him about his “voluntary admissions.”

 
Case 1:03-cr-01197-SHS Document 194 Filed 03/18/20 Page 13 of 16

{2}

Para. 11:

On November 14, 2018, UZAIR PARACHA, the defendant, filed a motion for
bail pending trial. On November 20, 2018, the Court denied the motion;

at
r

fe Mw
f

The struck out language from the bail hearing could be taken by Pakistani authorities to indicate that
Mr. Paracha is a threat to the safety of the community in Pakistan. That is also likely to lead to his
further detention and questioning.

(3)
Para. 16:

CHANGE

“has consented to mandatory and immediate removal from the United
States" (because it is inaccurate as a factual and legal matter)

TO

“has consented to voluntary and immediate repatriation from the United
States to Pakistan"

Removal is a term of art and Mr. Paracha is not subject to a final order mandating his removal. The
language we propose is an accurate description of what we all want to happen here. It also avoids
increasing the risk that Pakistani authorities in Pakistan will be confused about Mr. Paracha’s status and
that they will treat him as a “deportee” who was removed from the United States, detaining and
questioning him, instead of treating him as a Pakistani national who is choosing freely to return to his
country.

(4)

Para. 16:

the Government believes that dismissing the Indictment under the
circumstances presented is the best available option to pretect—the
poblic—and preserve national~security equities,

Finally, the struck out language above implies that Mr. Paracha is a danger to the public and that the
public must be protected from him. This language from the U.S. government, countersigned by the
Court, could also lead to his further detention and questioning in Pakistan and should therefore be
omitted as it is unnecessary to achieve the government's purpose in this nolle.

Thanks, Liz.

Ramzi

 
Case 1:03-cr-01197-SHS Document 194 Filed 03/18/20 Page 14 of 16

EXHIBIT C

 
Case 1:03-cr-01197-SHS Document 194. Filed 03/18/20 Page 15 of 16
Case 1:19-cr-00490-RMB Document 52 Filed 08/29/19 Page 1 of 2

Case 1:19-cr-00490-RMB Document 47-1 Filed 08/19/19 Page 1of2

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

- —_ -~ - - “ _ = aon = + - - -~ x
: NOLLE PROSEQUIL
UNITED STATES OF AMERICA :
: 19 cr. 49p—GeR5 ;
-v.- : “HL USDC SDNY
: DOCUMENT _
JEFFREY EPSTEIN, ELECTRONICALLY FILED
Defendant. : DOC #:
DATE FILED: 3124179
moe ee ee ee ee

1. The filing of this nolle prosequi will dispose of
this case with respect to JEFFREY EPSTEIN, the defendant,

2, On duly 2, 2019, Indictment 19 Cr, 490 ‘(the
“Indictment”) was returned, charging JEFFREY EPSTEIN, the
defendant, with one count of conspiracy to commit sex trafficking
of minors, in violation of 18 U.S.C. § 371, and one count of: sex
‘trafficking of minors, in violation of 18 U.S.C. § 1591.

3, On or about August 10, 2019, while the above-
captioned case was pending, but prior to any trial or other
disposition, JEFFREY EPSTEIN, the defendant, died.

4, Because JEFFREY EPSTEIN, the defendant, died while
this case was pending, and therefore before a final judgment was
issued, the Indictment must be dismissed under the rule. of
abatement. See United States v, Wright, 160 F,3d 905, 908 (2d Cir,

1998).

 

 

 
 

Case 1:03-cr-01197-SHS Document 194_ Filed 03/18/20 Page 16 of 16
Case 1:19-cr-00490-RMB Document 52 Filed 08/29/19 Page 2 of 2

Case 1:19-cr-00490-RMB Document 47-1 Filed 08/19/19 Page 2 of 2

8, Accordingly, I xvedommend thak an ordex of nolle
prosequi be filed ad to defendant JEFFREY EPSTHIN.

Dated: New York, New York
Aughek 19, 2019

 

ALISON MOE / ALEX ROSSMILLER / MAURENE COMEY
Assistant United States Attorneys

Upon the foregoing recommandation, I hareby direct, with
leave of tha Court, that an order of nolle prosequi be Filed as to

defendant JEYPREY RPSTBIN,

Dated; New York, New York
August 19, 2019

      

GEOFEREY 2°) BERMAN
tmitad States Atborney
. Southern Digtriat of Naw York

BO ORDERED:

Dated: New York, New York
August AY, 2019

The Court incorpoxates by reference the transexipt of the hearing
heldoné /27 /19 in ita entirety and underscores the significance

of the Crime Visting' Rights Act,18 U.8.C,$ 3771.

RAS

 

Hon. Richard M. Bexman
United states District Tudgs
Southern District of New York

BPS Bete nee seaere eens #

Ma Le em meee ented ede ae

Te ene eee

 

 
